DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US16/38225, filed 06/17/2016, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/181,055, filed 06/17/2015.

Status of the Claims
Claims 30-36 and 40 are pending; no claims are amended. Claims 30-36 and 40 are examined below.

Maintained Grounds of Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Schröckenfuchs, Hepcidin as a diagnostic marker of appendicitis in childhood, (March 5, 2015), XP055511809 (English Translation) (IDS entered 06/02/2020) in view of Yapakçi et al., Serum pro-hepcidin levels in term and preterm newborns with sepsis, Pediatrics International, (2009), 51(2), p. 289-292, Kulaksiz et al., US Patent No. 7,749,713 and Frost, US PG Pub No. 2008/0133141 A1.
Schröckenfuchs teach that increased serum hepcidin concentration is known in the art to be involved in inflammatory processes in humans (see page 15 of 181, Background paragraph, page 49, mid-page). Schröckenfuchs specifically suggests the use of the marker hepcidin for diagnosis of acute appendicitis in children and adolescents (page 16, para 1, page 18, mid-page). 
	Schröckenfuchs teach methods comprising the active steps of obtaining body fluid sample from subjects evaluated for appendicitis and measuring hepcidin level in the samples (see page 61, paragraphs 3 and 4, blood collection for measurement of hepcidin concentration, quantitative serum measurements performed). Schröckenfuchs correlate a relationship between acute appendicitis and hepcidin levels in children (pages 84-85, discussion, see also page 87, end of page, the use of the marker as indicative of severe appendicitis). Specifically, Schröckenfuchs report significantly higher serum hepcidin levels in those with perforated appendicitis (see page 13, Results summary). Schröckenfuchs teach surgical removal of appendix for those who have appendicitis (page 21, para 2, page 43, paras 1 and 2) 
	Regarding the marker pro-hepcidin, see Schröckenfuchs at the end of page 18 indicates their interest in hepcidin as a diagnostic marker for appendicitis comes from a previous study describing prohepcidin levels in newborns with sepsis as compared to healthy newborns, that prohepcidin was observed significantly increased in those with sepsis. Schröckenfuchs that prohepcidin was recognized in the art to play a role as an antimicrobial acute phase protein (end of page 57, see also earlier at page 13, Introduction, Schröckenfuchs acknowledges that hepcidin is an acute phase antimicrobial protein that is both part of the innate immune defense as well as an important regulator of iron homeostasis).
See also Schröckenfuchs at page 17, last paragraph, teach hepcidin is detectable in both urine and blood serum (see also page 47, para 2, hepcidin level in serum plasma or urine). At page 18, para 3, Schröckenfuchs also teach measuring concentration in urine was more voluntary among subjects.
	Although Schröckenfuchs does suggest the marker (prohepcidin) to diagnose appendicitis, the methods taught by Schröckenfuchs do not specifically rely on the marker to diagnose those with appendicitis, and further treat those diagnosed based on the marker. Schröckenfuchs detected hepcidin by antibody binding immunoassay (see page 61), however the reference fails to teach measurement of pro-hepcidin. As such, the reference also fails to teach determining a subject has appendicitis based on the level of pro-hepcidin compared to a pre-determined threshold level, and further fails to teach treating said subject having elevated pro-hepcidin for appendicitis by surgically removing the appendix. Further, although Schröckenfuchs does teach detection of hepcidin in urine, and does suggest detection in a urinary sample is more voluntary amount subjects, Schröckenfuchs fails to teach detecting pro-hepcidin in urine.
	Yapakçi et al. also teach hepcidin is an art recognized peptide hormone that is strongly induced during infections and inflammation (see abstract). Yapakçi teach (289, end of col. 1, to col. 2), that detection and quantification of hepcidin in plasma and serum is difficult, but that pro-hepcidin measurement using ELISA is non-invasive and easy to perform, and therefore appropriate for routine work. Yapakçi specifically teach the measurement of pro-hepcidin by 
Kulaksiz et al., at e.g., Figure 14 described at col. 6, lines 27-35, col. 31, lines 15-18, col. 40, lines 39-42, col. 42, lines 24-27 supports that the marker prohepcidin is present and at detectable levels in urine, Kulaksiz is teaching performing immunoassay to detect the marker prohepcidin in urine. Kulaksiz et al. teach measurement of prohepcidin by ELISA, the reference encompassing sandwich assays (col. 15, lines 1-14, and importantly lines 35-39; and col. 15, line 39 to col. 16, lines 1-29). Further, Kulaksiz identify inflammation and infection as conditions resulting in elevated amounts of prohepcidin (col. 5, lines 40-67).
Frost teaches an invention related to the diagnosis of a condition, or the risk of developing a condition, based on measuring a biomarkers and comparing the markers to predetermined cutoffs (see e.g. abstract, and summary e.g. paras [0009]-[0014]). Frost teach following a step of measuring the amount of biomarker(s), next performing a comparison against a predetermined cutoff; Frost teach predetermined cutoff values are determined using routine techniques known to the art (para [0248]). Frost, at para [0248], also teach a cutoff can depend on the desired result, for example if the desired is result is to maximize sensitivity of each marker, then a different value or number for the predetermined cutoff can be chosen based on the desired result. Frost at para [0248] also teach if the desired result is to maximize specificity of each marker, then different values for cutoffs can likewise be chosen in order to achieve that result. As such, Frost demonstrates the determination of a cutoff is subject to routine experimentation in order to achieve a desired result, such as a desired assay sensitivity or specificity. Frost teaches it is routine for one skilled in the art to determine such values.
prima facie obvious to one having ordinary skill in the art before the claimed invention was effectively filed to have modified the methods of Schröckenfuchs in order diagnose a subject as having appendicitis based on a measured level of pro-hepcidin, rather than the level of hepcidin, and to have treated those indicated to have appendicitis (elevated level) by surgically removing the appendix, for the following reasons. 
First, it would have been obvious to have determined appendicitis based on the level of the marker hepcidin (i.e., to have diagnosed appendicitis based on increased level in a subject compared to a predetermined threshold amount) because Schröckenfuchs explicitly suggests the use of the marker as a marker diagnostic for appendicitis. Put another way, although the reference is performing methods that determine that the marker is elevated in those with appendicitis, and as such is not determining appendicitis based on the marker level, it would have been obvious to have tried to use the marker to determine/diagnose appendicitis (to have indicated appendicitis based on a measured elevated level in a subject not known or confirmed as having appendicitis compared to a predetermined threshold level) because the reference teaches the marker is measureable at elevated levels in those with appendicitis, and because the reference teaches the marker does correlate with appendicitis (and severity of appendicitis), furthermore, it would have been obvious and the ordinarily skilled artisan would expect success, because the reference specifically suggests the marker as having diagnostic value for appendicitis (as a diagnostic marker for appendicitis based on the observation of higher levels in those with appendicitis). 
Furthermore, it would have been obvious to have modified Schröckenfuchs in order to substitute the marker pro-hepcidin in place of hepcidin of Schröckenfuchs because both were art recognized markers known to correlate with inflammatory response and both were recognized as 
Furthermore, it would have been obvious to have arrived at a determination/diagnosis of appendicitis by comparing the measured level to a predetermined cutoff because measuring a given biomarker known to correlate with a condition/diagnosis and comparing said measured value to a predetermined cutoff/threshold level was a conventional diagnostic assay technique well known in the art at the time (Frost et al.). The ordinarily skilled artisan would have expected success considering Schröckenfuchs already recognized the correlation between the marker and appendicitis, and specifically suggested the marker as diagnostic for appendicitis; based on Frost, it would have been well within the level of skill of the ordinary artisan to apply the known technique of measuring the marker in a sample and comparing the measured level from the sample to a predetermined cutoff in order to provide a determination regarding diagnosis.
It also would have been further prima facie obvious to one having ordinary skill in the art to have performed the detection of pro-hepcidin in a sample that is a urine sample, one being 
It would have been further obvious to have treated said subjects indicated to have appendicitis (based on the marker level as indicated previously above) by performing appendectomy (surgical removal of appendix) as an obvious matter of applying a known treatment to a known diagnosis (Schröckenfuchs teaching appendectomy as common surgical treatment to remedy appendicitis, thereby further attributing to a reasonable expectation of success).
Regarding claims 31 and 34, see Yapakçi et al. teach detection of pro-hepcidin by ELISA (page 290, col. 1, para 1), thereby addressing contacting all or a portion of the body fluid sample with a binding reagent that specifically binds pro-hepcidin, and generating an assay result indicative of binding. It would have been further obvious when detecting pro-hepcidin as in Yapakçi et al., to detect pro-hepcidin using an ELISA as in Yapakçi as an obvious matter of using a known technique for its known purpose, one further having  reasonable expectation detecting the marker with an immunoassay known for its detection.

Regarding claim 33, see also the ELISA for determining level (i.e., concentration), see above citations of Yapakçi et al.).
Regarding claim 35, see as cited previously above, Kulaksiz et al. teach detection of prohepcidin by immunoassay, for example, ELISA, further their invention encompassing sandwich immunoassay.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a sandwich immunoassay as taught by Kulaksiz to detect pro-hepcidin as an obvious matter of applying a well known art recognized technique for detection of prohepcidin. In particular the prior art contained the base method, namely it was known to detect pro-hepcidin by immunoassay, and further the prior art contained the known technique that is applicable to the method, namely it was known that this particular analyte was detectable by ELISA (Yapakçi) and in particular, by sandwich immunoassay, such as sandwich ELISA. One of ordinary skill would have found it obvious to have applied the known technique to the known method and the results would have been predictable. One of ordinary skill applying the well-known assay technique for its known, art recognized purpose would have yielded a predictable result, namely detection of pro-hepcidin, and as such would have had a reasonable expectation of success.
Regarding claim 36, see Schröckenfuchs teach abdominal pain as an indicator suggestive of appendicitis (page 16, background paragraph 2, page 24, page 28, para 1, page 29, last paragraph). See also Schröckenfuchs teach performing assay on subjects having abdominal pain prima facie obvious to one having ordinary skill in the art to have performed the assay on a subject being evaluated for abdominal pain because abdominal pain was a well-recognized indicator of appendicitis. One of ordinary skill would have a reasonable expectation of success since those with appendicitis usually present with abdominal pain (see Schröckenfuchs).
Regarding claim 40, see Schröckenfuchs et al. at page 44 teaching antibiotics were recognized in the art to help prevent postoperative complications (see page 44, top of page, para 2, e.g., prevention of wound infection and intra-abdominal abscesses). It would have been further prima facie obvious to have modified the method as taught by the combination of the cited prior art to further administer antibiotics to the subject in order to prevent post-operative complications (Schröckenfuchs). One of ordinary skill having a reasonable expectation of success since those subject to surgery would be at risk of postoperative complications.  

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive for the following reasons.
Regarding the rejection of claims under 35 U.S.C. 103 (remarks pages 4-7), following a summary of the art relied upon in the rejection, applicant argues the examiner has not met the burden of establishing a prima facie case of obviousness (page 5). Specifically, at remarks page 5, Applicant asserts that the examiner’s rejection fails to consider the teachings of the prior art as a whole. Applicant argues Kulaksiz has not been considered in its entirety. Applicant argues that while Kulaksiz teaches measuring pro-hepcidin in the urine of normal or control individuals, as shown in Figure 14, Kulaksiz does not teach that pro-hepcidin levels are elevated in urine from a 
However, this argument is not persuasive. The argument that levels of the marker(s) (hepcidin/prohepcidin) are present in urine at a different magnitude than in blood due to additional production at the kidneys is not persuasive that it would not have been obvious to have detected pro-hepcidin in urine in place of hepcidin in urine. Further, the argument that there would be a higher level in urine (due to kidney production) rather than blood is not persuasive that urinary levels would be unexpected to correlate with appendicitis. 
Yapakçi et al. does teach that detection and quantification of hepcidin in plasma and serum is difficult, but that pro-hepcidin measurement using ELISA is non-invasive and easy to perform, and therefore appropriate for routine work. 
The passages of Kulaksiz cited by Applicant’s remarks do teach urinary level is also derived from kidney output, it is also true that Kulaksiz et al., at e.g., Figure 14 described at col. 6, lines 27-35, col. 31, lines 15-18, col. 40, lines 39-42, col. 42, lines 24-27 supports that the marker prohepcidin is present and at detectable levels in urine, Kulaksiz is teaching performing immunoassay to detect the marker prohepcidin in urine. Further, Kulaksiz identify inflammation that prohepcidin was recognized in the art to play a role as an antimicrobial acute phase protein (end of page 57, see also earlier at page 13, Introduction, Schröckenfuchs acknowledges that hepcidin is an acute phase antimicrobial protein that is both part of the innate immune defense as well as an important regulator of iron homeostasis).
It is maintained, for the reasons as discussed in the rejection in detail above, that it would have been obvious to have substituted the marker pro-hepcidin in place of hepcidin because both were art recognized markers known to correlate with inflammatory response and both were recognized as markers known to be acute phase antimicrobial proteins (Schröckenfuchs and Yapakçi) and further because detection and quantification of hepcidin in plasma and serum was recognized in the art as being difficult, but pro-hepcidin measurement using ELISA was considered to be non-invasive and easy to perform, and therefore appropriate for routine work (Yapakçi). Specifically one of ordinary skill would have a reasonable expectation of success modifying Schröckenfuchs to substitute pro-hepcidin for hepcidin, in the case of appendicitis, because both were recognized as markers of inflammation (i.e., and inflammatory response marker) and as acute phase antimicrobial proteins. Further one would expect success because Schröckenfuchs specifically suggest hepcidin as a diagnostic marker for appendicitis, arriving at this based on Yapakçi’s teachings relating pro-hepcidin with sepsis, and Yapakçi further suggests that the easier to quantitate pro-hepcidin is a marker interchangeable for hepcidin (i.e., that they are substitutable, namely that pro-hepcidin can be used in place of hepcidin).
Further motivation for the modification is as discussed in detail above, namely one being motivated to modify the invention to rely on pro-hepcidin as an obvious matter to try, 
For all these reasons, the argument that circulating hepcidin/pro-hepcidin levels in the serum would not have been expected to predict hepcidin/pro-hepcidin levels in urine, is not persuasive; in particular, the cited prior art supports that it would have been expected hepcidin level, present and detectable in urine in relation to a diagnosis as claimed, would correlate with level of pro-hepcidin, present and detectable in urine. Schröckenfuchs teach both detection in serum and urine samples (for hepcidin), and the combination of the art is establishing it would have been obvious to have modified the detection of hepcidin in urine to instead measure the art recognized surrogate, pro-hepcidin, which is recognized as easier to measure.
For all of these reasons, Applicant’s remarks are not persuasive, and the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641